Citation Nr: 1013299	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to July 
1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

On his May 2005 VA Form 9, substantive appeal, the Veteran 
checked that he wished to appeal all of the issues on the 
statement of the case (which listed service connection for 
allergic reaction, hearing loss, and PTSD) and also that he 
was only appealing particular issues.  In the body of the 
document, the Veteran only discussed the issue of PTSD.  In 
any case, in a September 2009 rating decision, the RO granted 
service connection for bilateral hearing loss, which 
represents a full grant of benefits sought.  Additionally, 
there is no indication from the Veteran or his representative 
that he was appealing the issue of service connection for 
allergic reaction.  The Board, therefore, finds that the only 
issue before it is the claim for service connection for an 
acquired psychiatric disorder. 

The Board observes that the Veteran's claim was certified as 
a claim for service connection for PTSD.  However, the record 
reflects that, over time, several different diagnoses have 
been assigned to the Veteran's symptoms.  When the record 
associates different diagnoses with the same symptoms, the 
nature of the Veteran's disorder is a question of fact for 
the Board, and once determined, the Board must address 
whether the Veteran's symptoms, regardless of diagnosis, are 
related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  Therefore, the 
Board has broadened the claim to include any acquired 
psychiatric disorder, as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted below, the Veteran asserts that he has PTSD due to 
an in-service assault.   
The Board notes that the Veteran has not been provided notice 
advising him that evidence from sources other than his 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor such 
that he may have the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence 
in accordance with 38 C.F.R. § 3.304(f)(3) (2009). Examples 
of behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  On remand, 
this notice must be provided to the Veteran so he may have 
the opportunity to provide such evidence.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he has an acquired 
psychiatric disability related to service.  Specifically as 
to PTSD, he asserts that he was traumatized by the fear he 
experienced performing his duties on the flight deck, which 
were intensified by the death of a service member (whose name 
he cannot recall) on the flight deck in a sister squadron.  
He has also reported another stressor when he was put in the 
brig where he was repeatedly beaten by the Marine guards.  He 
has indicated that he was in the brig for fighting aboard 
ship.   

Review of service personnel records reveal that the Veteran 
was placed on non-judicial punishment for seven days in 
February 1976 for causing property damage in the shower room.  
His service evaluation for the period from September 1974 to 
February 1975 shows that he performed well and was 
recommended for advancement and reenlistment.  Subsequent 
evaluations dated from August 1975 to January 1976 and from 
February 1976 to July 1976 show that he had difficulty 
adapting to Navy life, and lacked maturity to conform to Navy 
standards and reconcile himself to military authority.  Both 
evaluations noted that the Veteran was not recommended for 
advancement or retention.  
Following service discharge, the Veteran was hospitalized at 
a VA facility in Ann Arbor for polysubstance abuse and 
depressive reaction in May 1978.  Current treatment records 
show diagnoses and treatment related to PTSD, as well as 
diagnoses of adjustment disorder and major depression.

On remand, the Veteran should be afforded an examination to 
determine the etiology of any current acquired psychiatric 
disability, to include PTSD. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran notice advising him 
that evidence from sources other than 
his service records or evidence of 
behavior changes may constitute 
credible supporting evidence of the 
stressor such that he may have the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence in accordance 
with 38 C.F.R. § 3.304(f)(3) (2009).  
All specific examples of alternative 
sources of evidence listed in § 
3.304(f)(3) must be included in the 
notification letter.  He must be given 
an opportunity to submit this type of 
alternative supporting evidence.

2.	Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any currently 
diagnosed acquired psychiatric 
disorder, to include PTSD, is related 
to his period of active service, to 
include an in-service assault.  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.

The claims folder should be made 
available to and reviewed by the 
examiner in conjunction with the 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.

The examiner should provide opinions as 
to the following:

a.	Based upon a review of the 
Veteran's claims file and a full 
psychiatric examination, what is 
the most appropriate psychiatric 
diagnosis of the Veteran?

b.	If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify (1) whether the alleged 
stressor(s) were sufficient to 
produce PTSD; and (2) whether 
there is a 50 percent probability 
or greater that there is a link 
between the current symptomatology 
and the in-service stressor(s) 
found sufficient to produce PTSD 
by the examiner.

c.	Is there a 50 percent probability 
or greater that the Veteran's 
currently diagnosed psychiatric 
disorder is related to his period 
of active service, to include the 
alleged in-service assault?

d.	Do the Veteran's service personnel 
records demonstrate a decline in 
performance consistent with an 
assault having occurred? 

e.	Do the records reflect that a 
psychosis manifested within year 
of his discharge from service in 
June 1977 (e.g. was his treatment 
during the May 1978 
hospitalization for a psychosis)? 

f.	The examiner must comment on the 
approximate date of onset and 
etiology of any diagnosed 
psychiatric disorder as shown by 
the evidence of record.

The rationale for each opinion, with 
citation to relevant medical findings, 
must be provided.  The examiner must 
also reconcile her or her findings with 
the other opinions of record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


